            Case 3:18-cv-07818-JD Document 166-1 Filed 09/01/21 Page 1 of 7




     NATIONAL IMMIGRATION                  ASIAN AMERICANS ADVANCING
 1
     LAW CENTER                            JUSTICE-ASIAN LAW CAUCUS
 2   MAX S. WOLSON (pro hac vice)          HAMMAD ALAM (SBN 284186)
     P.O. Box 34573                        55 Columbus Ave.
 3   Washington, DC 20043                  San Francisco, CA 94111
     Telephone: (202) 216-0261             Telephone:    (415) 848-7711
 4
     Facsimile: (202) 216-0266
 5
     ARNOLD & PORTER KAYE                  IRANIAN AMERICAN BAR ASSOCIATION
 6   SCHOLER LLP                           ELICA S. VAFAIE (CA SBN 284186)
 7   JOHN A. FREEDMAN (pro hac vice)       BABAK G. YOUSEFZADEH (CA SBN 235974)
     601 Massachusetts Ave., NW            5185 MacArthur Blvd. NW, Suite 624
 8   Washington, DC 20001-3743             Washington, DC 20016
     Telephone: (202) 942-5000             Telephone:   (415) 774-3191
 9   Facsimile: (202) 942-5999
10
     ARNOLD & PORTER KAYE                  COUNSEL COUNCIL ON AMERICAN-
11   SCHOLER LLP                           ISLAMIC RELATIONS, CALIFORNIA
     DANIEL B. ASIMOW (SBN 165661)         ZAHRA A. BILLOO (SBN 267634)
12   Three Embarcadero Center,10th Floor   BRITTNEY REZAEI (SBN 309567)
13   San Francisco, CA 94111               3160 De La Cruz Blvd., Suite 110
     Telephone: (415) 471-3100             Santa Clara, CA 95054
14   Facsimile: (415) 471-3400             Telephone: (408) 986-9874
                                           Facsimile:    (408) 986-9875
15
16   Attorneys for Pars Plaintiffs

17
18
19
20
21
22
23
24
25
26
27
28


     DECL. OF PARIS ETEMADI SCOTT                  Nos. 18-cv-07818-JD & 18-cv-1587-JD
               Case 3:18-cv-07818-JD Document 166-1 Filed 09/01/21 Page 2 of 7




 1
                               UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO
 3
 4
     PARS EQUALITY CENTER, et al.,              Case Nos. 3:18-cv-07818-JD
 5                                                        3:18-cv-1587-JD
                             Plaintiffs,
 6
              v.
 7
     WILLIAM BURNS, et al.,
 8                                              DECLARATION OF PARIS ETEMADI
                             Defendants.        SCOTT REGARDING ORGANIZATIONAL
 9                                              PLAINTIFF PARS EQUALITY CENTER’S
                                                STATUS
10   FARANGIS EMAMI, et al.,
11                           Plaintiffs,
12       v.
13   ALEJANDRO MAYORKAS et al.,
14                           Defendants.
15
16            Pursuant to 23 U.S.C. 1746, I declare under penalty of perjury as follows
17            1.     I, Paris Etemadi Scott, submit this declaration to apprise the Court of the status
18   of Pars as an organizational plaintiff on behalf of itself and its clients. I am over the age of 18
19   and have personal knowledge of the facts set forth herein and, if called as a witness, I could and
20   would testify competently as set forth below.
21            2.     I am the Legal Director of PARS Equality Center. I have been the Legal Director
22   since October 2017. As Legal Director, I manage the Immigration Services Department while
23   maintaining a full client caseload, working to expand legal services, and initiating litigation to
24   advance immigrants’ rights. This includes full representation of low-income clients in family-
25   based and humanitarian immigration petitions including waivers, U visas VAWA, naturalization
26   and adjustment of status.
27            3.     Pars Equality Center (“Pars”) is a 501(c)(3) non-profit community-based social
28   and legal services organization headquartered in Menlo Park, California, with offices in San

     DECL. OF PARIS ETEMADI SCOTT                    [1]          Nos. 18-cv-07818-JD & 18-cv-1587-JD
                Case 3:18-cv-07818-JD Document 166-1 Filed 09/01/21 Page 3 of 7




 1   Jose and Los Angeles, California. Pars Equality Center’s offices are recognized by the U.S.
 2   Department of Justice (“U.S. DOJ”), Office of Legal Accreditation Program. Pars’ legal staff
 3   members include licensed attorneys and accredited U. S. DOJ immigration representatives.
 4          4.       Pars is dedicated to helping Iranian-American and other Persian-speaking

 5   communities fulfill their full potential as informed, self-reliant, and responsible members of

 6   American society. Since its inception in 2010, Pars has expanded its social and legal services to

 7   other immigrant and refugee communities, including Middle-Eastern, Southeast Asian, and

 8   Hispanic communities.

 9          5.       Pars Equality Center achieves its mission primarily by providing extensive social

10   and legal services. Pars offers education and outreach services, including in-house and mobile

11   workshops, seminars, and roundtable discussions on immigrants’ rights issues such as

12   immigration arrests and detentions and rights at the border. Pars provides social services to its

13   clientele and the broader community, including but not limited to English as a Second Language

14   (ESL) instruction, citizenship classes, computer training and access to employment resources

15   such as job fairs, assistance in navigating the U.S. social and medical systems, assistance with

16   tax preparation, and cross-cultural and cross-generational support and training. In 2020, Pars

17   served close to 5,000 individuals through its social, legal, and education and outreach services.

18          6.       Pars’ 30 staff members also provide programs and services to communities

19   affected    by the Muslim Ban which was Presidential Proclamation 9645, “Enhancing Vetting

20   Capabilities and Processes for Detecting Attempted Entry Into the United States by Terrorists or

21   Other Public-Safety Threats” (the “Muslim Ban”). The Muslim Ban prohibited entry into the

22   United States on immigrant visas and certain non-immigrant visas of immigrant nationals of six

23   Muslim-majority countries: Chad, Iran, Libya, Somalia, Syria, and Yemen. It also incorporated

24   individualized “waiver” processes, whereby the ban would not foreclose visa issuance for

25   individuals who could “demonstrate” certain criteria.

26          7.       Pars is the only organization in the United States focused on supporting the Iranian

27   American community with their legal needs. Pars’ Legal Department has a case roster that is

28   broad and geographically diverse, providing information and support to families and individuals


     DECL. OF PARIS ETEMADI SCOTT                   [2]          Nos. 18-cv-07818-JD & 18-cv-1587-JD
              Case 3:18-cv-07818-JD Document 166-1 Filed 09/01/21 Page 4 of 7




 1   from across the country. This includes direct immigration services assisting individuals with a
 2   range of immigration processes, including citizenship/naturalization applications, green card
 3   applications and renewals, domestic violence-based immigration petitions, family-based
 4   petitions, I-730 Refugee/Asylee petitions, DACA renewals, travel documents, National Visa
 5   Center processing, employment authorization applications, requests for fee waivers, and
 6   representation at USCIS interviews. Pars’ work also encompasses assisting individuals with more
 7   complex immigration relief such as humanitarian reinstatements and, previously, waivers under
 8   Section 3(c) of the Muslim Ban.
 9          8.      As an organization, Pars and the individuals, families, and communities it serves
10   have been and continue to be affected by the Muslim Ban’s waiver provision. President Biden’s
11   January 20, 2020 proclamation rescinding the ban has changed nothing for the individuals Pars
12   has assisted nor the tens of thousands of other non-immigrant visa and pre-January 20, 2020
13   immigrant visa applicants denied a visa pursuant to the original, unlawful guidance. These
14   individuals continue to be directly impacted by the ban. They remain in limbo.
15          9.      Pars currently has assisted approximately 30 non-immigrant visa applicants who
16   were denied a visa as a result of the Muslim Ban and who were denied a waiver. These individuals
17   applied for a visa and were denied between 2017 to 2020. President Biden’s order does not specify
18   that non-immigrant visa applicants whose applications were left denied because of a waiver denial
19   should be reconsidered and Pars is not aware of any process or procedure through which
20   reconsideration can be sought. Rather, we were told that if an individual was denied as a result of
21   the Muslim Ban and was denied a waiver, they must reapply. Based on this, we have begun
22   refiling cases for those that were denied, despite the lack of any clear instructions or guidance
23   from the administration. And now, because of the pandemic, many consulates are not giving
24   appointments. So Pars clients and community members continue to wait. Some have now been
25   waiting for four years.
26          10.     Reapplying requires many more hurdles than reconsideration presumably would,
27   including paying application and consular fees for a second time, travel and, for some, overnight
28   stays for consular appointments, as well as medical exams. All of this can quickly add up to

     DECL. OF PARIS ETEMADI SCOTT                  [3]          Nos. 18-cv-07818-JD & 18-cv-1587-JD
              Case 3:18-cv-07818-JD Document 166-1 Filed 09/01/21 Page 5 of 7




 1   thousands of dollars. For example, bringing a relative to the U.S. requires one to file an I-130
 2   Petition for an Alien Relative with a $535 filing fee, pay a consular processing fee of $325 for a
 3   DS-260 Immigrant Visa Application, and a $120 affidavit of support filing fee. In addition, there
 4   would be new medical exams, since any previous exam would have expired. The costs for medical
 5   exams vary based on the country where they are performed and the specific doctor, but prices
 6   range from $100 to over $400. If someone is coming from Iran, where many of our clients are
 7   from, there is no U.S. consulate, so they must travel to a third country for their consular interview.
 8   The cost of this travel is around $1000 round trip, plus the additional expense of, at a minimum,
 9   seven nights at a hotel which is around $100 a night plus approximately $500 in incidentals and
10   food, etc. These expenses quickly add up to over $2000 just to reapply. Many indidivuals also
11   choose to hire an attorney to help them with the process, so they incur those fees as well.
12          11.     Since there currently is no reconsideration process of which I am aware, it is hard
13   to say exactly what that would look like but it would not involve traveling or paying fees to
14   reapply but rather the Department of State would reopen your file, adjudicate and process your
15   application and then mail the passport to your home.
16          12.     Pars also has assisted somewhere around 60 people with immigrant visa
17   applications who remain denied because they did not receive a waiver before the Ban was
18   rescinded. The majority of these are individuals in the United States who applied for an immigrant
19   visa for a family member abroad. These familes are in an indefinite state of limbo. These
20   individuals applied and were denied between 2017 and 2020. For example, one U.S. citizen
21   petitioner applied for their mother and father during the ban. After a long wait, their interview
22   was finally scheduled for April 2021, post-ban recission. The family went to Yerevan for an
23   interview and the post placed both applicants in Administrative Processing (AP). The family was
24   there for around two months or so during which they all caught covid and the father succumbed
25   to the virus in Yerevan hospital’s ICU unit. The post finally issued the father’s Immigrant Visa a
26   couple of days before he died in the Yerevan hospital. The mother survived but she’s still in AP.
27   The recission of the ban has made little difference in our clients’ consular processing as they are
28   still routinely placed in Administrative Processing without an end in sight. This is exactly how

     DECL. OF PARIS ETEMADI SCOTT                    [4]          Nos. 18-cv-07818-JD & 18-cv-1587-JD
              Case 3:18-cv-07818-JD Document 166-1 Filed 09/01/21 Page 6 of 7




 1   the cases were processed during the ban. Nothing has changed.
 2          13.     In addition to the original application, we provide ongoing assistance, advice and
 3   consulation regarding the process and pending approval for these individuals.
 4          14.     Over the last four years, Pars has focused close to 70% of its Legal Department
 5   resources as well as significant broader organizational advocacy on matters related to the Muslim
 6   Ban and waivers, including litigation and consular and congressional advocacy. For example, on
 7   a typical case, we may submit a request to expedite the interview schedule or to expedite visa
 8   issuance. This includes sending supporting evidence such as declarations and doctor notes to the
 9   consular office and follow up with three to five emails. At the same time, we would request
10   congressional support which would include completing specific privacy forms, a description of
11   the support needed and multiple email and phone conversation with congressional staff. We
12   would then follow up with the embassy and with the congressional representative on an on-going
13   basis (daily/weekly/monthly) to get updates on case adjudication. This is extremely time
14   consuming and has taken resources away from helping other clients seeking different immigration
15   remedies.
16          15.     Due to this, Pars has had to hire additional staff to address the waivers’ effects
17   beginning in 2017 when I was hired as the Legal Director. Since that time we have continued to
18   expand the Legal Department from a staff of seven to a staff of twelve to add additional resources
19   to deal with implications of the ban in the communities we serve. We also have encouraged our
20   paralegals to become U.S. Department of Justice accredited representatives so they can take on
21   cases and alleviate the workload of some of the attorneys. This diversion of resources has
22   continued post-rescission including recently hiring a managing attorney in our LA office to
23   support our work assisting people denied a visa by the ban.
24          16.     Specifically, Pars’ ability to do U Visa and VAWA petitions has been curtailed as
25   has its ability to respond to other humanitarian disasters evolving around the world. Were it not
26   for the lingering effects of the ban, Pars would also be assisting many more immigrants, refugees
27   and asylees, including responding to the crisis in Afghanistan and special immigrant juvenile
28   status (SIJS) cases from LatinAmerica, among other issues. The SIJS cases are so necessary but

     DECL. OF PARIS ETEMADI SCOTT                  [5]         Nos. 18-cv-07818-JD & 18-cv-1587-JD
Case 3:18-cv-07818-JD Document 166-1 Filed 09/01/21 Page 7 of 7
